UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1278



DONATUS I. AMARAM, Ph.D.,

                                              Plaintiff - Appellant,

          versus


VIRGINIA STATE UNIVERSITY; W. ERIC THOMAS,
Ph.D., In his Official Capacity as Provost,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00444-JRS)


Submitted:   December 14, 2007            Decided:   January 7, 2008


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Marcus Scriven, SCRIVEN LAW OFFICES, Arlington, Virginia, for
Appellant. Robert F. McDonnell, Attorney General of Virginia,
William Cleveland Mims, Chief Deputy Attorney General, Maureen
Riley Matsen, Deputy Attorney General, Sydney E. Rab, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donatus I. Amaram appeals the district court’s orders

dismissing his claims of discrimination, retaliation, violation of

due process, and breach of contract against his employer Virginia

State University and its Provost.           We have reviewed the briefs and

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.              Amaram v. Virginia

State University, No. 3:06-cv-00444-JRS (E.D. Va. Sept. 14, 2006

and Feb. 20, 2007).          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                      - 2 -